This court held Chapter 10145 unconstitutional, but on rehearing the court was equally divided as to the constitutionality of the validating Act, Chapter 12,208. The writer thought both Acts were unconstitutional and absolutely void, for the reasons set forth in his opinion in Smith Bros. v. Williams, 100 Fla. 642, 651, 126 So. 367. The validating Act was void because the Legislature could not have imposed such arbitrary assessments by direct legislative act in the first instance for the reasons set forth in Parrish v. Hillsborough County, 98 Fla. 430, 123 So. 830, and Utley v. St. Petersburg,107 Fla. 6, 144 So. 53. For the courts to so enforce the Act as to diminish the legislative assessments so as to correspond with the benefits to the property arising from the improvements would be to go contrary to the express legislative intent. It seems to me that even a direct legislative assessment on abutting rural property, for the total *Page 124 
cost of public highway improvements, based on the front-foot rule, is so essentially unjust and unconstitutional, as to be beyond the power of the Legislature to accomplish, either directly or indirectly.
                          ON REHEARING